 

Exhibit 10.1

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This THIRD AMENDMENT (this “Third Amendment”) to that certain Amended and
Restated Employment Agreement, dated on or about August 28, 2012, as amended
effective as of October 15, 2012 and further amended effective as of March 16,
2013 (the “Employment Agreement”) by and between Emerald Oil, Inc., a Montana
corporation (the “Company”), and McAndrew Rudisill (“Employee”) is made to be
effective as of May 8, 2013. Capitalized words and phrases used in this
Amendment but not defined herein shall have the meanings set forth in the
Employment Agreement. Employee and the Company are referred to collectively
herein as the “Parties.”

 

RECITALS:

 

WHEREAS, the Parties entered into the Employment Agreement on or about July 26,
2012, which was amended effective as of October 15, 2012 and further amended as
of March 16, 2013; and

 

WHEREAS, the Parties wish to amend certain provisions of the Employment
Agreement to be effective as of May 8, 2013.

 

NOW THEREFORE, the Parties hereby agree as follows:

 

1. Amendment to Section 3(a) of the Employment Agreement. Section 3(a) of the
Employment Agreement is hereby deleted in its entirety and replaced with the
following:

 

   “(a) During the Term of Employment, Employee shall be employed and serve as
Chief Executive Officer of the Company and shall have such duties and
responsibilities as are commensurate with such title. The Employee shall report
to the Board of the Company and shall carry out and perform all orders,
directions and policies given to Employee by the Board of the Company consistent
with his position and title.”

 

2. References in the Employment Agreement. All references in the Employment
Agreement to “this Agreement” shall mean the Employment Agreement as amended by
this Third Amendment.

 

3. No Other Amendments. Except as modified by this Third Amendment, the
Employment Agreement shall remain in full force and effect. Nothing herein shall
be held to alter, vary or otherwise affect the terms, conditions and provisions
of the Employment Agreement, other than as expressly contemplated herein.

 

4. Severability. If any provision of this Third Amendment shall be held invalid,
illegal or unenforceable, the validity, legality or enforceability of the other
provisions hereof shall not be affected thereby, and there shall be deemed
substituted for the provision at issue a valid, legal and enforceable provision
as similar as possible to the provision at issue.

 

 

[Third Amendment to Employment Agreement - Rudisill]

 



 

 

 

5. Applicable Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of Colorado.

  

6. Counterparts. This Third Amendment may be executed in multiple counterparts,
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

  

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment as of the date first written above.

 

  EMERALD OIL, INC.       By: /s/ Mike Krzus     Name: Mike Krzus     Title:
President       EMPLOYEE:       /s/ McAndrew Rudisill   McAndrew Rudisill

 

 

[Third Amendment to Employment Agreement - Rudisill]

 



 

 